,J      ),

     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1         5
                                              UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                               V.

                                Carlos Flores-Avila                               Case Number: 3:19-mj-21407

                                                                                  Beniamin P Lechman
                                                                                  Defendant's fmorney


     REGISTRATION NO. 84226298
                                                                                                             FILED
     THE DEFENDANT:                                                                       MAR 2 5 2019
      IZI pleaded guilty to count(s) 1 of Complaint                                             .......
                                                    ~~~___::._~~~~~~~~~~-t-----:=-o:~---;-7"-..---.                   ~........-,.....,....,..,..,...r--+--~

                        ·1            ( )                                        CLE111-<, U.3.               ~'
      D was fiound gm ty to count s                                                 HERN D1.:HRICT OF CALIFORNIA
                                ·
          after a plea of not guilty.                                          BY        ______________n~~UTY
                                                                                                         ':.'.,;_-•_ __,
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                          Nature of Offense                                                     Count Number(s)
     8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                           1

      D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




      0 Count(s)                                                                   dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of: /

                                         ~TIME SERVED                         D                                         days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
      the.)efendant's possession at the time of arrest upon their deportatioi or re~al.
      ~Court recommends defendant be deported/removed with relative,                      LtM
                                                                                     r.1 ~ f1 ret;; charged in case
                                                                                                         1
             qmrJ a-1'./Q&o- g_,v ~ .
             J                                                                                  t\n c::• -..-       o
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday, March 25, 2019
                                                                               Date of Imposition of Sentence


     Received
                   DUSM
                       J \
                              ,,_-'<'\ .---
                                     )                                            llLV
                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                       3:19-mj-21407
